               Case 5:20-mj-71227-MAG Document 25 Filed 04/15/21 Page 1 of 3

                                                                                           Apr 15 2021


 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          Jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13 UNITED STATES OF AMERICA,                          ) CASE NO. CR 20-mj-71227-MAG
                                                      )
14           Plaintiff,                               ) STIPULATION AND ORDER AS TO WAIVER OF
                                                      ) TIME AND TO CONTINUE ARRAIGNMENT
15      v.                                            )
                                                      )
16 DANIEL CASTRO ROMERO,                              )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The United States, by and through its counsel of record, and defendant, Daniel Castro Romero, by
20 and through his counsel of record (collectively, the “Parties”), agree and stipulate:

21           Whereas, defendant’s preliminary hearing/arraignment on an anticipated Indictment or
22 Information is currently scheduled for April 16, 2021, at 1:00 p.m.

23           Whereas, the Parties agree that defendant’s preliminary hearing or arraignment on the information
24 or indictment should be continued from April 16, 2021, to May 6, 2021, at 1:00 p.m.

25           Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
26 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

27 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for review of

28 discovery by the defense and to discuss possible pre-indictment resolution of the case, but the Parties also

     Stipulation and Order                           1
     CR 20-mj-71227-MAG
              Case 5:20-mj-71227-MAG Document 25 Filed 04/15/21 Page 2 of 3




 1 agree and acknowledge that an agreement may not be reached.

 2          Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

 3 and Rule 5.1(c), specifically, that time be waived from April 16, 2021 to May 6, 2021, for purposes of 18

 4 U.S.C. § 3161(b) and Rule 5.1(c), that the preliminary hearing need not occur until May 6, 2021 and that

 5 the government need not file an information or indictment until May 6, 2021.

 6

 7                                                      Respectfully submitted,

 8 DATED: April 15, 2021                                STEPHANIE M. HINDS
                                                        Acting United States Attorney
 9
10                                                      /s/ Jeffrey A. Backhus
                                                        JEFFREY A. BACKHUS
11                                                      Assistant United States Attorney

12

13

14
     DATED: April 15, 2021
15                                                      /s/ Severa Keith
                                                        SEVERA KEITH
16                                                      Assistant Federal Public Defender
                                                        Attorney for Daniel Castro Romero
17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Order                          2
     CR 20-mj-71227-MAG
              Case 5:20-mj-71227-MAG Document 25 Filed 04/15/21 Page 3 of 3




 1                                          ORDER

 2          Upon agreement and stipulation of the United States, the defendant Daniel Castro Romero, and

 3 their respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED that time be

 4 waived from April 16, 2021 to May 6, 2021, for purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c), that

 5 the preliminary hearing need not occur until May 6, 2021, and that the government need not file an

 6 information or indictment until May 6, 2021. Additionally, the preliminary hearing or arraignment on

 7 the information or indictment should be continued from April 16, 2021 to May 6, 2021, at 1:00 p.m.

 8
                                                                        ISTRIC
     IT IS SO ORDERED.                                             TES D      TC
 9                                                               TA




                                                                                                    O
                                                            S
10




                                                                                                     U
                                                           ED




                                                                                                      RT
     DATED: April 15, 2021                                      _____________________________
                                                                                D
                                                       UNIT
11                                                                     RANTEM. ILLMAN
                                                                HON.GROBERT
                                                                United States Magistrate Judge




                                                                                                            R NIA
12

13
                                                       NO


                                                                                                  man
                                                                                ober   t M. Ill




                                                                                                            FO
                                                                     J u d ge R
14
                                                         RT




                                                                                                        LI
                                                                ER
                                                           H




                                                                                                    A
15                                                                   N                                  C
                                                                                       F
                                                                         D IS T IC T O
16                                                                             R
17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Order                         3
     CR 20-mj-71227-MAG
